Exhibit 99.2 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D (including additional amendments thereto) with respect to the shares of Class A Common Stock, $0.08 par value, ofCentral European Media Enterprises Ltd. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:November 18, 2015 TCS GLOBAL EQUITY MASTER FUND, L.P. By: TCS Capital GP, LLC General Partner By: /s/ Eric Semler Name: Eric Semler Title: Managing Member TCS CAPITAL GP, LLC By: /s/ Eric Semler Name: Eric Semler Title: Managing Member TCS CAPITAL MANAGEMENT, LLC By: /s/ Eric Semler Name: Eric Semler Title: Managing Member /s/ Eric Semler ERIC SEMLER
